UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2133


SHIRLEY STEWART; LARRY STEWART,

                Plaintiffs – Appellants,

          v.

HSBC BANK USA; MERS, Mortgage Electronic Registration
System, Incorporated; DELTA FUNDING CORPORATION, d/b/a
Fidelity Mortgage; OCWEN LOAN SERVICING, LLC; NECTAR
PROJECTS, INCORPORATED; LAW OFFICES OF SHAPIRO & BRUNSON,
LLP; RENAISSANCE MORTGAGE ACCEPTANCE CORPORATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:10-cv-00586-RLW)


Submitted:   January 13, 2011              Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley Stewart, Larry Stewart, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shirley and Larry Stewart appeal the district court’s

order dismissing their complaint without prejudice for failure

to comply with Fed. Rules Civ. P. 8 and 9.        We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         Stewart v. HSBC Bank

USA,   No.   3:10-cv-00586-RLW    (E.D.   Va.   Sept.    3,     2010).     We

dispense     with   oral   argument   because   the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2